UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THEFISCAL YEARENDEDJune 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 000-24487 MIPS TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0322161 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) , SUNNYVALE, CA 94085 (Address of principal executive offices) Registrant’s telephone number, including area code: (408)530-5000 Securities registered pursuant to section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common stock, $.001 Par Value Per Share The Nasdaq Stock Market LLC Securities registered pursuant to section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). xYes No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12-b2 of the Exchange Act. Large Accelerated filer¨Accelerated filerxNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨Nox The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter (December 31, 2011) was approximately $236 million for the registrant’s common stock based on the closing sale price as reported on The Nasdaq Global Select Market. As ofDecember31, 2012, the number of outstanding shares of the registrant’s common stock, $0.001 par value, was 54,414,684. DOCUMENTS INCORPORATED BY REFERENCE None EXPLANATORY NOTE MIPS Technologies, Inc. is filing this Amendment No.2 to our Annual Report on Form 10-K for the fiscal year ended June 30, 2012, filed with the Securities and Exchange Commission (SEC) on September 10, 2012 (Annual Report), which Annual Report was supplemented by Amendment No. 1 to the Annual Report, filed with the SEC on October 26, 2012, in response to comment letters received from the SEC in connection with its review of our application for confidential treatment for certain omitted portions of Exhibit 10.40. Except as otherwise expressly stated in this Amendment No.2, this Amendment No.2 continues to speak as of the date of the Annual Report and we have not updated the disclosure contained herein to reflect events that have occurred since the filing of the Annual Report. Accordingly, this Amendment No.2 should be read in conjunction with our Annual Report and any other filings we made with the SEC subsequent to the filing of the Annual Report. 1 PART IV Item15. Exhibits and Financial Statement Schedules 3. Exhibits. The following Exhibits are filed as part of, or incorporated by reference into, this Report: ExhibitNo. List of Exhibits Certificate of Incorporation (incorporated herein by reference to Exhibit 3.1 to the Company’s Form 8-K filed on November 14, 2003). Amended and Restated By-Laws (incorporated herein by reference to Exhibit 3.1 to the Company’s Form 8-K filed on August 18, 2010). Amended and Restated Preferred Stock Rights Agreement, as amended (incorporated herein by reference to Exhibit 10.11.3 to the Company’s Form 8-A12G/A filed on November 18, 2003). The Amended and Restated Separation Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.1 to the Company’s Annual Report on Form10-K for the year ended June 30, 1999). The Corporate Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.2 to the Registration Statement on Form S-1, Registration No.333-73071 (the “Registration Statement”)). The Management Services Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.3 to the Registration Statement). The Tax Sharing Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.4 to the Registration Statement). The Technology Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.5 to the Registration Statement). The Trademark Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.6 to the Registration Statement). The Tax indemnification Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.11 to the Company's Annual Report on Form 10-K for the year ended June 30, 2000). 10.8* The 1998 Long-Term Incentive Plan, as amended and restated (incorporated herein by reference to Exhibit 99.01 to the Company’s FormS-8 filed on May 10, 2012). 10.9* The Employee Stock Purchase Plan, as amended (incorporated herein by reference to Exhibit 4.03 to the Company’s Current Report on Form 8-K filed on January 11, 2008). 10.10* Directors’ Stock Option Plan, as amended (incorporated herein by reference to Exhibit 10.10 to the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2002). 10.11* Nonqualified Deferred Compensation Plan (incorporated herein by reference to Exhibit 10.12 to the Company’s Quarterly Report on Form 10-Q for the quarter ended December 31, 2000). 10.12* 2002 Non-Qualified Stock Option Plan (incorporated herein by reference to Exhibit 4.1 to the Company’s Form S-8 filedon April 29, 2002). 2 ExhibitNo. List of Exhibits 10.13* Form of Award Document, as amended for Stock Option Grant to Director/Officer under the 1998 Long-Term Incentive Plan comprised of Stock Option Agreement and ExerciseNotice (incorporated herein by reference to Exhibit 10.13 to the Company’s Annual Report on Form10-K for the year ended June 30, 2010). 10.14* Form of Award Document, as amended for Stock Option Grant to Employee under the 1998 Long-Term Incentive Plan comprised of Stock Option Agreement and Exercise Notice (incorporated herein by reference to Exhibit 10.14 to the Company’s Annual Report on Form10-K for the year ended June 30, 2010). 10.15* Form of Award Document for Restricted Stock Purchase Agreement under the 1998 Long-Term Incentive Plan (incorporated herein by reference to Exhibit 10.18 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2004). 10.16* Form of Award Document for Director Stock Option Agreement (Initial Grant) under the Directors’ Stock Option Plan (incorporated herein by reference to Exhibit 10.19 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2004). 10.17* Form of Award Document for Director Stock Option Agreement (Renewal Grant) under the Directors’ Stock Option Plan (incorporated herein by reference to Exhibit 10.20 to the Company’s Annual Report on Form 10-K for the year ended June30, 2004). 10.18* Form of Award Document, as amended for Stock Option Grant to International Employee under the 1998 Long-Term Incentive Plan comprised of Stock Option Agreement and Exercise Notice (incorporated herein by reference to Exhibit 10.18 to the Company’s Annual Report on Form10-K for the year ended June 30, 2010). 10.19* Form of Stock Unit Award Agreement (incorporated herein by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on August 18, 2009). 10.20* Form of Stock Unit Award Agreement for Members ofthe Board of Directors (incorporated herein by reference to Exhibit 10.1 to the Company's Form 8-K filed on February 12, 2010). 10.21* Form of Stock Unit Award Agreement for Employees Outside the U.S. (incorporated herein by reference to Exhibit 10.2 to the Company's Quarterly Report on Form 10-Q for the quarter ended December 31, 2010). 10.22* Form of Stock Unit Award Agreement for Consultants(incorporated herein by reference to Exhibit 10.22 to the Company’s Annual Report on Form10-K for the year ended June 30, 2011). 10.23* Form of Stock Unit Award Agreement for Consultants Outside the U.S. (incorporated herein by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form10-Q for the quarter ended September 30, 2011). Form of Indemnification Agreement (incorporated herein by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on January 31, 2005). 10.25* Change in Control Agreement (incorporated herein by reference to Exhibit 99.03 to the Company’s Current Report on Form 8-K filed on October 16, 2007). 10.26* Amendment to Change in Control Agreement (incorporated herein by reference to Exhibit 10.2 to the Company's Quarterly Report on Form 10-Q filed on February 6, 2009). 3 ExhibitNo. List of Exhibits Industrial Lease dated February 27, 2009 (incorporated herein by reference to Exhibit 99.01 to the Company’s Current Report on Form 8-K filed on March 4, 2009). 10.28* Offer Letter dated December 22, 2009 to Sandeep Vij (incorporated herein by reference to Exhibit 99.02 to the Company's Form 8-K filed on January 25, 2010). 10.29* Offer Letter dated March 10, 2010 to Ravikrishna Cherukuri, Vice President of Engineering (incorporated hereinby reference to Exhibit 10.3 to the Company’s Form 10-Q filed on May 6, 2010). 10.30* Letter Agreement and Transition Agreement between MIPS Technologies, Inc. andSandy Creighton (incorporatedherein by reference to Exhibit 10.2 to the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2010). 10.31* Consulting Agreement between MIPS Technologies, Inc. andSandy Creighton (incorporatedherein by reference to Exhibit 10.3 to the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2010). 10.32* Performance-Based Bonus Plan for Executives (incorporated herein by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on September 9, 2011). 10.33* Offer Letter for Frederick Weber dated November 11, 2010 (incorporated herein by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on November 12, 2010). 10.34* Letter Agreement regarding the Special Bonus Plan for the Vice President of Worldwide Sales (incorporated herein by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on August 17, 2011). 10.35* Transition Agreement between MIPS Technologies, Inc. andArthur Swift (incorporatedherein by reference to Exhibit 10.4 to the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2011). 10.36* Consulting Agreement between MIPS Technologies, Inc. andArthur Swift (incorporatedherein by reference to Exhibit 10.5 to the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2011). Settlement Agreement, dated October 21, 2011, between MIPS Technologies, Inc. and Starboard (incorporated herein by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on October 24, 2011). 10.38* Offer Letter for William Slater, dated October 25, 2011 (incorporated herein by reference to Exhibit 10.01 to the Company's Current Report on Form 8-K filed on October 27, 2011). 10.39* Transition and Consulting Agreement, dated November 9, 2011, between MIPS Technologies, Inc. and Maury Austin (incorporatedherein by reference to Exhibit 10.3 to the Company's Quarterly Report on Form 10-Q for the quarter ended December 31, 2011). 10.40** License Agreement between MIPS Technologies, Inc. and Broadcom Corporation, dated June 29, 2012. 4 ExhibitNo. List of Exhibits Subsidiaries of the Registrant (incorporated herein by reference to exhibit 21.1 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012). Consent of Independent Registered Public Accounting Firm (incorporated herein by reference to exhibit 23.1 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012). Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 31.1 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012). Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 31.2 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012) Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 31.1 to the Company’s Amendment No. 1 to its Annual Report on Form 10-K for the year ended June 30, 2012) Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 31.2 to the Company’s Amendment No. 1 to its Annual Report on Form 10-K for the year ended June 30, 2012) Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 32.1 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012) Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 32.2 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012) * Management contract or compensatory plan or arrangement required to be filed as an exhibit to this Annual Report on Form10-K pursuant to Item15(b) of said form. ** Portions of this exhibit have been omitted in conjunction with a confidential treatment application filed with the Securities and Exchange Commission. 5 SIGNATURES Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. MIPS Technologies, Inc. By: /s/SANDEEP VIJ Sandeep Vij President and Chief Executive Officer. Date:January 11, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Signature Title Date /s/ SANDEEP VIJ Sandeep Vij Chief Executive Officer and Director (Principal Executive Officer) January 11, 2013 /s/ WILLIAM SLATER William Slater Vice President and Chief FinancialOfficer (Principal Financial and Accounting Officer) January 11, 2013 /s/ KENNETH L. COLEMAN Kenneth L. Coleman Director and Chairman of the Board January 11, 2013 /s/ FRED M. GIBBONS Fred M. Gibbons Director January 11, 2013 /s/ ROBERT R. HERB Robert R. Herb Director January 11, 2013 /s/ WILLIAM M. KELLY William M. Kelly Director January 11, 2013 /s/ JEFFREY MCCREARY Jeffrey McCreary Director January 11, 2013 /s/ KENNETH TRAUB Kenneth Traub Director January 11, 2013 /s/ ROBIN L. WASHINGTON Robin L. Washington Director January 11, 2013 /s/ FRED WEBER Fred Weber Director January 11, 2013 6 EXHIBIT INDEX ExhibitNo. Index of Exhibits Certificate of Incorporation (incorporated herein by reference to Exhibit 3.1 to the Company’s Form 8-K filed on November 14, 2003). Amended and Restated By-Laws (incorporated herein by reference to Exhibit 3.1 to the Company’s Form 8-K filed on August 18, 2010). Amended and Restated Preferred Stock Rights Agreement, as amended (incorporated herein by reference to Exhibit 10.11.3 to the Company’s Form 8-A12G/A filed on November 18, 2003). The Amended and Restated Separation Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.1 to the Company’s Annual Report on Form10-K for the year ended June 30, 1999). The Corporate Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.2 to the Registration Statement on Form S-1, Registration No.333-73071 (the “Registration Statement”)). The Management Services Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.3 to the Registration Statement). The Tax Sharing Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.4 to the Registration Statement). The Technology Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.5 to the Registration Statement). The Trademark Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.6 to the Registration Statement). The Tax indemnification Agreement between the Company and Silicon Graphics, Inc. (incorporated herein by reference to Exhibit 10.11 to the Company's Annual Report on Form 10-K for the year ended June 30, 2000). 10.8* The 1998 Long-Term Incentive Plan, as amended and restated (incorporated herein by reference to Exhibit 99.01 to the Company’s FormS-8 filed on May 10, 2012). 10.9* The Employee Stock Purchase Plan, as amended (incorporated herein by reference to Exhibit 4.03 to the Company’s Current Report on Form 8-K filed on January 11, 2008). 10.10* Directors’ Stock Option Plan, as amended (incorporated herein by reference to Exhibit 10.10 to the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2002). 10.11* Nonqualified Deferred Compensation Plan (incorporated herein by reference to Exhibit 10.12 to the Company’s Quarterly Report on Form 10-Q for the quarter ended December 31, 2000). 10.12* 2002 Non-Qualified Stock Option Plan (incorporated herein by reference to Exhibit 4.1 to the Company’s Form S-8 filedon April 29, 2002). 7 ExhibitNo. Index of Exhibits 10.13* Form of Award Document, as amended for Stock Option Grant to Director/Officer under the 1998 Long-Term Incentive Plan comprised of Stock Option Agreement and ExerciseNotice (incorporated herein by reference to Exhibit 10.13 to the Company’s Annual Report on Form10-K for the year ended June 30, 2010). 10.14* Form of Award Document, as amended for Stock Option Grant to Employee under the 1998 Long-Term Incentive Plan comprised of Stock Option Agreement and Exercise Notice (incorporated herein by reference to Exhibit 10.14 to the Company’s Annual Report on Form10-K for the year ended June 30, 2010). 10.15* Form of Award Document for Restricted Stock Purchase Agreement under the 1998 Long-Term Incentive Plan (incorporated herein by reference to Exhibit 10.18 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2004). 10.16* Form of Award Document for Director Stock Option Agreement (Initial Grant) under the Directors’ Stock Option Plan (incorporated herein by reference to Exhibit 10.19 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2004). 10.17* Form of Award Document for Director Stock Option Agreement (Renewal Grant) under the Directors’ Stock Option Plan (incorporated herein by reference to Exhibit 10.20 to the Company’s Annual Report on Form 10-K for the year ended June30, 2004). 10.18* Form of Award Document, as amended for Stock Option Grant to International Employee under the 1998 Long-Term Incentive Plan comprised of Stock Option Agreement and Exercise Notice (incorporated herein by reference to Exhibit 10.18 to the Company’s Annual Report on Form10-K for the year ended June 30, 2010). 10.19* Form of Stock Unit Award Agreement (incorporated herein by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on August 18, 2009). 10.20* Form of Stock Unit Award Agreement for Members ofthe Board of Directors (incorporated herein by reference to Exhibit 10.1 to the Company's Form 8-K filed on February 12, 2010). 10.21* Form of Stock Unit Award Agreement for Employees Outside the U.S. (incorporated herein by reference to Exhibit 10.2 to the Company's Quarterly Report on Form 10-Q for the quarter ended December 31, 2010). 10.22* Form of Stock Unit Award Agreement for Consultants(incorporated herein by reference to Exhibit 10.22 to the Company’s Annual Report on Form10-K for the year ended June 30, 2011). 10.23* Form of Stock Unit Award Agreement for Consultants Outside the U.S. (incorporated herein by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form10-Q for the quarter ended September 30, 2011). Form of Indemnification Agreement (incorporated herein by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on January 31, 2005). 10.25* Change in Control Agreement (incorporated herein by reference to Exhibit 99.03 to the Company’s Current Report on Form 8-K filed on October 16, 2007). 10.26* Amendment to Change in Control Agreement (incorporated herein by reference to Exhibit 10.2 to the Company's Quarterly Report on Form 10-Q filed on February 6, 2009). 8 ExhibitNo. Index of Exhibits Industrial Lease dated February 27, 2009 (incorporated herein by reference to Exhibit 99.01 to the Company’s Current Report on Form 8-K filed on March 4, 2009). 10.28* Offer Letter dated December 22, 2009 to Sandeep Vij (incorporated herein by reference to Exhibit 99.02 to the Company's Form 8-K filed on January 25, 2010). 10.29* Offer Letter dated March 10, 2010 to Ravikrishna Cherukuri, Vice President of Engineering (incorporated hereinby reference to Exhibit 10.3 to the Company’s Form 10-Q filed on May 6, 2010). 10.30* Letter Agreement and Transition Agreement between MIPS Technologies, Inc. andSandy Creighton (incorporatedherein by reference to Exhibit 10.2 to the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2010). 10.31* Consulting Agreement between MIPS Technologies, Inc. andSandy Creighton (incorporatedherein by reference to Exhibit 10.3 to the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2010). 10.32* Performance-Based Bonus Plan for Executives (incorporated herein by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on September 9, 2011). 10.33* Offer Letter for Frederick Weber dated November 11, 2010 (incorporated herein by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on November 12, 2010). 10.34* Letter Agreement regarding the Special Bonus Plan for the Vice President of Worldwide Sales (incorporated herein by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on August 17, 2011). 10.35* Transition Agreement between MIPS Technologies, Inc. andArthur Swift (incorporatedherein by reference to Exhibit 10.4 to the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2011). 10.36* Consulting Agreement between MIPS Technologies, Inc. andArthur Swift (incorporatedherein by reference to Exhibit 10.5 to the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2011). Settlement Agreement, dated October 21, 2011, between MIPS Technologies, Inc. and Starboard (incorporated herein by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on October 24, 2011). 10.38* Offer Letter for William Slater, dated October 25, 2011 (incorporated herein by reference to Exhibit 10.01 to the Company's Current Report on Form 8-K filed on October 27, 2011). 10.39* Transition and Consulting Agreement, dated November 9, 2011, between MIPS Technologies, Inc. and Maury Austin (incorporatedherein by reference to Exhibit 10.3 to the Company's Quarterly Report on Form 10-Q for the quarter ended December 31, 2011). 10.40** License Agreement between MIPS Technologies, Inc. and Broadcom Corporation, dated June 29, 2012. 9 ExhibitNo. Index of Exhibits Subsidiaries of the Registrant (incorporated herein by reference to exhibit 21.1 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012). Consent of Independent Registered Public Accounting Firm (incorporated herein by reference to exhibit 23.1 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012). Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 31.1 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012). Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 31.2 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012) Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 31.1 to the Company’s Amendment No. 1 to its Annual Report on Form 10-K for the year ended June 30, 2012) Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 31.2 to the Company’s Amendment No. 1 to its Annual Report on Form 10-K for the year ended June 30, 2012) Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 32.1 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012) Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (incorporated herein by reference to exhibit 32.2 to the Company’s Annual Report on Form 10-K for the year ended June 30, 2012) * Management contract or compensatory plan or arrangement required to be filed as an exhibit to this Annual Report on Form10-K pursuant to Item15(b) of said form. ** Portions of this exhibit have been omitted in conjunction with a confidential treatment application filed with the Securities and Exchange Commission. 10
